ALLOWABILITY NOTICE
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 April 2021 has been entered.

Status of Claims
Receipt is acknowledged of the claim amendments and arguments/remarks filed on 06 April 2021. 
Claim 1 has been amended.
Claims 2-3, 12-15, and 26-40 are cancelled.
Claims 22-25 remains withdrawn from consideration.
Claims 1, 4-11, 16-21 and 41-42 are presented for examination herein.

Information Disclosure Statement
The information disclosure statement (IDS) filed 05/25/2021 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Status of Objections/Rejections
	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  

Election/Restrictions
This application is in condition for allowance except for the presence of claims 22-25 directed to an invention non-elected without traverse.  Accordingly, claim 22-25 been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Amendments to the Claims
	22-25. (Cancelled)
 
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Gonda (US 2008/0138399 A1) teaches a method that includes administration of a second composition that leads to an arterial concentration that is including at least about 2 ng/ml (paragraph [0076]), which overlaps the range of less than 5 ng/mL recited in instant claim 1.  Gonda teaches that the formulations (e.g. including the second composition) are preferably administered by inhalation (paragraph [0078]).  However, Gonda does not teach that the second composition which leads to an arterial concentration (e.g. peak nicotine blood level) that is including at least about 2 ng/ml comprises between 0.1 to 2.0 mg nicotine particles made by spray drying a flowable mixture of nicotine salt and sugar, the nicotine salt being a salt of malic acid, the nicotine particles having a particle size no greater than 6 µm, and that the formulation has a nicotine concentration of between 0.5% and 10%.  Therefore, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1, 4-11, 16-21 and 41-42 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619




/Robert T. Crow/Primary Examiner, Art Unit 1634